OPINION — AG — ** COUNTY SUPERINTENDENT — ELECTION — APPOINTMENT — VACANCY ** A PERSON ELECTED TO THE OFFICE OF COUNTY SUPERINTENDENT OF SCHOOLS AT THE GENERAL ELECTION IN NOVEMBER 1950, HAD TEN(10) DAYS PLUS SIX(6) MONTHS FROM THE DATE OF THE COMMENCEMENT OF HIS TERM, OR UNTIL JANUARY 12, 1952, IN WHICH TO QUALIFY AND ENTER UPON THE DUTIES OF SUCH OFFICE, AND THAT THE INCUMBENT WILL BE ENTITLED TO CONTINUE TO SERVE IN SUCH OFFICE UNTIL THE LATTER DATE (UNLESS THE PERSON ELECTED THERETO QUALIFIES BEFORE SAID DATE) AND UNTIL THE OFFICE IS FILLED BY APPOINTMENT; AND THAT THE BOARD OF COUNTY COMMISSIONERS, WHICH HAVE THE AUTHORITY TO FILL VACANCIES IN COUNTY OFFICES BY THE TERMS OF 51 O.S. 10 [51-10], MAY DECLARE THE OFFICE VACANT, AND FILL THE SAME BY APPOINTMENT, AT ANY TIME AFTER JANUARY 12, 1952, UNLESS THE PERSON ELECTED THERETO QUALIFIES PRIOR TO JANUARY 12, 1952. (SCHOOLS, DUTIES, APPOINTMENT, OFFICERS, VACANT) CITE: 51 O.S. 3.1 [51-3.1], 51 O.S. 1 [51-1], 19 O.S. 131 [19-131], 70 O.S. 3-1 [70-3-1] (J. H. JOHNSON)